ORDER DENYING JURY TRIAL
THOMAS C. BRITTON, Bankruptcy Judge.
The defendant’s demand for jury trial in this adversary proceeding was heard on August 5. The demand for a jury trial is denied.
The action is to avoid a preference under 11 U.S.C. § 547(b). No right to a jury existed under the Common Law for such an action, which is a statutory remedy bottomed on principles of equity. Katchen v. Landy, 382 U.S. 323, 86 S.Ct. 467, 15 L.Ed.2d 391 (1966); Sibley v. Fulton Dekalb Collection Service, 677 F.2d 830 (11th Cir.1982); Country Junction, Inc. v. Levi Strauss & Co. (In re Country Junction, Inc.), 41 B.R. 425 (W.D.Tex.1984); Lerblance v. Rodgers (In re Rodgers & Sons, Inc.), 48 B.R. 683 (Bankr.E.D.Okla.1985); Pennels v. Barnes (In re Best Pack Seafood, Inc.), 45 B.R. 194 (Bankr.D.Me.1984). I see no reason to exercise this court's discretion to provide a jury in this instance.